Citation Nr: 0413811	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
involving anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 12, 1975 until 
August 22, 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied service connection 
for a psychiatric disorder involving anxiety and depression.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from a psychiatric 
disorder involving anxiety and depression as a result of 
service.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate this claim. 

The record suggests that private medical records may be 
available which have not been associated with the claims 
file.  The veteran testified at a December 2003 hearing that 
he received psychiatric treatment at the Sumter Mental Health 
Clinic (SMHC) for approximately six months shortly after his 
separation from active duty in August 1975.  He also 
explained that he received periodic psychiatric treatment 
throughout the 1980's and 1990's at SMHC.  However, records 
from that facility are not in the claims file, and it does 
not appear that the RO has made any attempt to obtain them.  
Therefore, the RO should attempt to obtain these records.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist 
includes securing private and VA medical records to which a 
reference has been made.)

The veteran also testified that he was receiving Social 
Security Administration (SSA) benefits.  However, it does not 
appear that these records have been obtained.  When VA is put 
on notice of the existence of SSA records, as here, VA must 
seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); see 
also Marciniak v. Brown, 10 Vet. App. at 204.  As such, all 
relevant SSA records need to be obtained and associated with 
the claims file.

Finally, the Board finds that the veteran should be afforded 
a VA psychiatric examination to determine whether he suffers 
from a psychiatric disorder as a result of service.  In a 
March 2002 letter, R.N., Ph.D., stated that the veteran 
suffers from severe anxiety and depression as a result, in 
part, of significant psychosocial stressors at work, 
including an on-the-job accident.  In a September 2002 
letter, however, Dr. R.N. stated that the veteran's 
psychiatric disorder was present in the Navy.  Dr. R.N. 
explained that the veteran had an episode of enuresis, which 
was a symptom of his severe anxiety.  Based on Dr. R.N.'s 
opinion, the Board finds that the veteran should be afforded 
a VA psychiatric examination to determine whether he suffers 
from a psychiatric disorder as a result of service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for psychiatric problems 
since his release from active duty in 
August 1975.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all records of this treatment to include 
all treatment records from the Sumter 
Mental Health Clinic as well as all 
treatment records from Dr. R.N.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should obtain the veteran's 
Social Security Administration (SSA) 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently has a psychiatric 
disorder as a result of service.  All 
tests and studies deemed necessary by the 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner must review the 
claims file in conjunction with the 
examination, particularly the service 
medical records.  The examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran has a current 
psychiatric disorder that was incurred in 
service.  The examiner should comment on 
the significance, if any, of the 
veteran's episode of enuresis in service 
as well as Dr. R.N.'s opinion that the 
veteran's psychiatric disorder was 
present in service.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

4.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim continues to be denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted and the reasons for 
the decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




